Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 5-6, filed December 13, 2021, with respect to claims 1-6 have been fully considered and are persuasive.  The objection of claims 1-6 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minoru Kurose on March 8, 2022.

The application has been amended as follows: 







Claim 6 has been amended as follows:

6.      An image forming system comprising:
an external device; and
an image forming device connected to the external device via a network,
wherein the external device comprises:
     a device operator that receives an image forming instruction from a user;
     a device communicator that transmits a series of image data related to the image forming instruction to the image forming device;
     a device display that displays a notification to a user; and
     a device controller that controls the device operator, the device communicator, and the device display,
wherein the image forming device comprises:
      a communicator that receives a series of image data related to the image forming instruction from the external device via the network;
      a timer that measures a reception time of each of the series of image data;
      a storage comprising a spool area that temporarily stores each of the series of image data, which have been received, before an image is formed based on each of the series of image data;

        a controller that controls the communicator, the timer, the storage, and the image generator,
    wherein when the communicator does not receive next image data within a predetermined reception time predetermined by the communicator,
       the controller executes reception end processing for the series of image data, obtains the time difference between the time of the reception end and the reception time of the image data last received by the communicator,
        determines that there is a possibility that the last received image data is incomplete image data when the time difference is greater than or equal to a predetermined error determination time,
       determines whether to cause the image generator to form an image based on the last received image data according to the result of the determination, and causes the communicator to transmit an error notification to the external device, and
       wherein the device controller causes the device display to display the error notification received by the device communicator from the image forming device.









Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

       With regards to independent claim 1, the closest prior art of US Patent No. 6226097 to Kimura discloses an image forming device (column 5, lines 25-36; printer), comprising:
      a communicator that sequentially receives a series of image data from
an external device via a network (column 5, lines 45-67; column 8, lines 5-40; network board 606; column 9, lines 35-67; printer receives print data via network board from PC and can receive series of print data if the total print data is not received in step s1405 until all the print data is received);
      a storage that temporarily stores each of the series of image data, which have been received, before an image is formed based on each of the series of image data (column 9, lines 35-64; buffer stores the received partial print data sent in series until all the print data is received; after all print data is received then the series of print data are printed);
     an image generator that forms an image based on each of the series of

     a controller that controls the communicator, the timer, the storage,
        and the image generator (column 5, lines 30-60; column 11, lines 17-35; CPU 601 (controller) controls network board 606, timer, buffer, and print unit 604),
       when the communicator receives image data, and subsequently does
not receive the next image data within a predetermined reception time (column 11, lines 17-36; when first partial print data is received in step s1404 and the next partial print data is not received after No in step s1405 within timeout period),
       the controller executes reception end processing for the series of
image data (column 11, lines 17-47; when next partial print data is not received within timeout period, the reception is ended by clearing the received data in buffer in step s1406).

     US Patent Application Publication Pub. No. US 20150085314 to Aida discloses a timer that measures a reception time of each of the series of image data (paragraph 46-47; received series of print jobs are assigned reception time (timer) as shown in Fig. 4a); 
      a storage comprising a spool area (paragraph 61-62; development memory 14 (spool) for storing developed print data).

         


        In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
        “obtains the time difference between the time of the reception end
and the reception time of the image data last received by the communicator,
determines that there is a possibility that the last received image
data is incomplete image data when the time difference is greater than or
equal to a predetermined error determination time, and
determines whether to cause the image generator to form an image
based on the last received image data according to the result of the determination”

            Therefore, claims 2-5 are allowable for depending on claim 1.



       With regards to independent claim 6, the closest prior art of US Patent No. 6226097 to Kimura discloses an image forming system comprising: an external device; and an image forming device connected to the external device via a network, wherein the external device comprises (column 5, lines 45-67; column 8, lines 5-40; network board 606; column 9, lines 35-67; printer connected via network board with PC (external device)): 

      a device communicator that transmits a series of image data related to the image forming instruction to the image forming device (column 4, lines 15-36; column 5, lines 45-67; column 7, lines 1-9; column 8, lines 5-40; network board 606; column 9, lines 35-67; printer receives print data via network board from PC via control monitor 709 (communicator) and can receive series of print data if the total print data is not received in step s1405 until all the print data is received); 
        a device display (column 5, lines 1-11; display 207); and
        a device controller that controls the device operator, the device communicator, and the device display (column 4, lines 43-51; column 5, lines 11-24; CPU controls the overall device including operator, communicator and display);

       wherein the image forming device comprises:
         a communicator that receives a series of image data related to the image forming instruction from the external device via the network (column 5, lines 45-67; column 8, lines 5-40; network board 606; column 9, lines 35-67; printer receives print data via network board from PC and can receive series of print data if the total print data is not received in step s1405 until all the print data is received);
      a storage that temporarily stores each of the series of image data, which have been received, before an image is formed based on each of the series of image data (column 
      an image generator that forms an image based on each of the series of image data stored (column 5, lines 44-55; column 9, lines 35-64; print unit 604 (image generator) prints based on received series of partial print data that is stored in buffer); and
      a controller that controls the communicator, the timer, the storage, and the image generator (column 5, lines 30-60; column 11, lines 17-35; CPU 601 (controller) controls network board 606, timer, buffer, and print unit 604), 
        wherein when the communicator does not receive next image data within a predetermined reception time predetermined by the communicator (column 11, lines 17-36; when first partial print data is received in step s1404 and the next partial print data is not received after No in step s1405 within timeout period predetermined to have value such as 1000), the controller executes reception end processing for the series of
image data (column 11, lines 17-47; when next partial print data is not received within timeout period, the reception is ended by clearing the received data in buffer in step s1406).

          US Patent Application Publication Pub. No. US 20150085314 to Aida discloses a timer that measures a reception time of each of the series of image data (paragraph 46-47; received series of print jobs are assigned reception time (timer) as shown in Fig. 4a); a storage comprising a spool area (paragraph 61-62; development memory 14 (spool) for storing developed print data).


        “obtains the time difference between the time of the reception end and the reception time of the image data last received by the communicator,
        determines that there is a possibility that the last received image data is incomplete image data when the time difference is greater than or equal to a predetermined error determination time,
        determines whether to cause the image generator to form an image based on the last received image data according to the result of the determination, and
        causes the communicator to transmit an error notification to the external device, and
        wherein the device controller causes the device display to display the error notification received by the device communicator from the image forming device”





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/10/2022